COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Southwest Pipe Services, Inc. v. California Pipe Recycling,
                            Inc.

Appellate case number:      01-16-00176-CV

Trial court case number:    41741

Trial court:                412th District Court of Brazoria County

       Appellant, Southwest Pipe Services, Inc. has filed a notice of appeal of the final
judgment signed on January 26, 2016. The appellate record was due in this Court on
April 26, 2016. The clerk’s record was filed on May 25, 2016. No reporter’s record has
been filed in the appeal.

       On May 6, 2016, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant
had not requested a reporter’s record or paid, or made arrangements to pay, for the
reporter’s record. See TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that
unless it provided written evidence that it had paid, or made arrangements to pay, for the
reporter’s record, or provided proof that appellant is entitled to proceed without payment
of costs by June 6, 2016, the Court might consider the appeal without a reporter’s record.
See TEX. R. APP. P. 37.3(c). Appellant has not adequately responded. Accordingly, the
Court will consider and decide those issues or points that do not require a reporter’s
record for a decision. See id.

      Appellant’s brief is due to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: June 21, 2016